Chae i 2DawO2OBtIER Monuments Ries 10H? Ragelhoate

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated, No. 20 Civ. 2031 JSR)

Plaintiff,
Vv.
WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS, and MICHELLE D. WILSON,

Defendants.

 

 

 

— [PBEFOSED] ORDER TO FILE DOCUMENTS UNDER SEAL

Defendants, having made an application to file, under seal, their brief in opposition to
Plaintiff's motion for class certification, as well as certain supporting exhibits, which contain
Confidential Discovery Material or Highly Confidential Discovery Material, and the Court having
found on November 2, 2020 that good cause exists for the filing of these materials under seal, it is
hereby

ORDERED that all Confidential Discovery Material and Highly Confidential Discovery
Material filed with the Court by Defendants, and ail portions of briefs or other papers Defendants
file with the Court that disclose Confidential Discovery Material or Highly Confidential Discovery
Material, shall be filed under seal with the Clerk of the Court in accordance with Paragraph 9 of
the Protective Order in this case (Doc. 83); and it is

FURTHER ORDERED Defendants shall publicly file on the Court’s Electronic Case
Filing (ECF) system an appropriately redacted version of all documents filed under seal in

accordance with Paragraph 9 of the Protective Order in this case (Doc. 83); and it is

 
Case 1 2howO2ORt IER Barumenti9® Filed WyOEU2m Ragmaotte

FURTHER ORDERED that Defendants shall provide the Court with non-electronic

courtesy copies in accordance with Rule 2(d) of this Court’s Individual Rules of Practice.

Dated: New York, New York SO ORDERED:
November ¥ , 2020

 

Jed ¥. Rakoff eo"
UNITED STATES DISTRICT JUDGE

 
